DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 3, 2021 has been entered.
Claims 1-2, 4, 6-8, and 10-22 are currently pending in the above identified application.
Claims 6-8 and 10 have been withdrawn from consideration as being directed towards the non-elected invention.

Claim Interpretation
Claim 1 includes the limitations “at least one fiber bundle comprising a plurality of continuous, substantially parallel fibers” and “wherein the one or more strings maintain the fibers in a substantially parallel state during the curing stage”.   “Substantially” is a relative term.  However, one of ordinary skill in the art would understand the intend scope based on the degree of “substantially parallel” is shown in the Figures 4 and 5 and detailed in the description of the formation of the bars.  The fibers are parallel apart from the deformation resulting from the one or more strings helically wrapped around the outer surface of the fiber bundle.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, 4, and 11-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
 Specifically, there is no support in the original disclosure for the limitations “wherein a weight factor of the fibers with respect to the weight factor of the matrix is in the range of 65 to 85 such that the weight of the fibers is in the range of 65% to 85% of the total weight of the matrix and the fibers” (claim 1), “the weight factor of the fibers with respect to the weight factor of the matrix is in the range of 70 to 77 such that the weight of the fibers is in the range of 70% to 77% of the total weight of the matrix and the fibers” (claim 11), the weight factor of the fibers with respect to the weight factor of the matrix is about 75 such that the weight of the fibers is about 75% of the total weight of the matrix and the fibers” (claim 12), and the weight factor of the fibers with respect to the weight factor of the matrix is in the range of 75 to 85 such that the weight of the fibers is in the range of 75% to 85% of the total weight of the matrix and the fibers” (claim 13).  There is no explicit support for the weight of the fiber being 65% to 85% by weight of the matrix and the fibers.  The instant disclosure discusses the importance of the weight factor being within the range as too high results in "fine indents between the fibers at the surface of the Minibar™ [reinforcement bar] will be filled with matrix, thus reducing the contribution of the aggregate/fines to the micro scale bonding and causing the matrix to be easily pulled off as a 'hose'" and "[i]f the volume of the matrix is too small, the shear contribution provided by the bonding between the fibers at the surface and the aggregates and/or fines in the concrete, will be reduced." However, there is no indication how the weight factor is determine or upon what it is based, such as whether the weight factor is a weight percentage of the weight of the matrix, such that for every 100 parts by weight matrix, the fibers are 65 to 85 parts by weight; whether the weight factor is a multiple of the weight of the matrix, such that for every 1 part by weight of the matrix, there are 65 to 85 parts by weight of the fibers; or whether the weight factor refers to the weight percentage of the fiber, such as 65 to 85 percent of the total weight of the combined fibers and matrix of the bar.  Therefore, the amendment introduces new matter not support in the originally filed disclosure.
Additionally, there is no support in the original disclosure for the limitation “wherein each of the plurality of reinforcement bars provide static bonding with the concrete in the curing stage, wherein the random orientations of the plurality of reinforcement bars are configured to make the concrete ductile” (claim 21) and “wherein, for each of the plurality of reinforcement bars, the helical indents that are formed by the one or more strings and are around the at least one fiber bundle provide shear links when the green concrete sets” (claim 22).  There is no explicit support for either limitation.
Regarding claim 21, there is no mention of “static bonding” in the originally filed disclosure.  Additionally, the originally filed disclosure teaches “[t]he tests showed that compressive strength according to ASTM C39ASTM C39 of cylinders reinforced with MiniBar.TM. reinforced concrete according to the present invention, demonstrated ductile failure with the cylinders still intact after failure while normal non-reinforced cylinders would shatter due to brittle failure” (see para 0110 of the published application).  There is no mention that the random orientation results in the ductile failure or makes the concrete ductile.  Regarding claim 22, the originally filed disclosure teaches “[m]ore or less randomly positioned MiniBarsTM according to the present invention will act like shear links in the concrete structure, bridging and improving the shear strength of the concrete” (see para 0078 of the published application).  This portion provides support for the reinforcement bars acting like shear links in a concrete structure.  However, the current claim limitation has the helical indents functioning in this regard.  Therefore, the 
To overcome this rejection, applicant may attempt to demonstrate that the original disclosure establishes that he or she was in possession of the amended claims, modify the limitations as supported in the original disclosure as directed towards the process of forming, or remove these limitations.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 21  is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 21 recites the limitation “wherein each of the plurality of reinforcement bars provide static bonding with the concrete in the curing stage.”  However, the previous recited “curing stage” is with regards to the matrix of the reinforcement bars and there is no concrete present with which to static bond.  It is unclear if claim 21 intends to refer to curing of the green concrete.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-2, 4, and 14-19 are rejected under pre-AIA  35 U.S.C. 103(a) as obvious over US Pub. No. 2008/0261042 to Brandstrom in view of JP 2007-084363 to Kajima.
NOTE: For prior art mapping, the English translation of JP 2007084363 will be used.
Regarding claims 1-2, 4, and 14-19, Brandstrom teaches a reinforcing bar for concrete structure (Brandstrom, abstract, para 0001-0002, 0058) comprising, for each bar, a series of inner rovings of reinforcing fibers arranged longitudinal to the bar (at least one fiber bundle comprising a plurality of c substantially parallel fibers, continuous along the length – claim 18), which are pulled through a resin bath (tensioned) into which the resin permeates the inner roving and is cured (embedded in a cured matrix) (Id., abstract, para 0050-0052), the inner roving shown as having a cylindrical shape and a cross section being circular or oval, (Id., Fig. 1, Fig. 2), the bar having an uneven external surface as a result of a first and second helical wrapping helically wound in opposite directions around the inner roving (claim 2), which form longitudinally arranged helical indents in a longitudinal direction on the surface of the inner roving, and bugle outwardly (Id., abstract, Fig. 1).  Brandstrom teaches the surface of the reinforcement bar being deformed as a result of applying by tension the first and second helical wrapping around the inner roving in opposite directions with the resin (forming the cured matrix) permeating through the inner roving and the first and second wrapping during curing with the bulge parts defining components of the outer surface portion (uneven external surface) for engaging a material to be reinforced, such as concrete (each reinforcement bar being provided with a surface shape and/or texture which contributes to bonding with the concrete thereby providing a roughened surface, claim 16) (Id., abstract, Fig. 1, para 0050-0058), reading on at least a part of the surface of each reinforcement bar being deformed prior or during the curing stage of the matrix by means of one or more string (specifically two), tensioned material being helically wound around the at least one fiber bundle of parallel fibers (specifically the inner roving) prior to curing the matrix in which the fibers are embedded, and maintain the fibers in a substantially parallel state during curing and providing the uneven external surface having longitudinally arranged helical indents extend in a longitudinal direction of the bar.  Brandstrom teaches the inner longitudinal roving being maintained in the longitudinal direction even when tension is applied so that the full strength of the longitudinal fiber is maintained and not reduced or comprised by a tendency to twist (Id., para 0057), indicating the fiber of the inner roving maintaining a parallel relationship and being under tension.  Brandstrom teaches the wrapping fibers in each direction can be space on the order of 1 to 3 to the inch, equating to a pitch length of about 8 to 25mm (claim 4), however, a wider or lesser space may be used (Id., para 0054).  Brandstrom teaches the reinforcing bar, or rebar, being a rod of any length including elements that are relatively short (Id., para 0001-0002).  The wrapping fibers are necessarily either elastic or inelastic.  Brandstrom teaches the reinforcing bar, or rebar, being a rod of any length including elements that are relatively short (Id., para 0001-0002).  Brandstrom teaches the resin content being of the order of 20 to 30% by weight (Id., para 0047), therefore the fibers content is on the order of 70 to 80% by weight.  Brandstrom teaches the bulging section on the outside surface engaging with the material within the bar is embedded, specifically concrete (Id., para 0057), reading the bar having a roughened surface shape and/or texture which contributes to bonding with the concrete structure when in a hardened or cured state.  Brandstrom teaches the use of fiber reinforced plastic rods in constructions (Id., para 0002-0003), reading on the use of a set of rods.
Brandstrom is silent as to the type of material of the inner roving, the length and diameter of each reinforcement bar, and the amount of bulging as well as the use of a set of reinforcement bars.  
Kajima teaches that it is known to use carbon fiber bundles in carbon fiber reinforced plastic as reinforcing material in cementitious material, such as concrete, having an outer diameter of 0.3 to 10 mm, with a specific embodiment having an outer diameter of 1.4 mm, inner diameter of 1.2 mm, pitch length of 10 mm, and length of 30 mm (Kajima, abstract, para 0001, 0036).  Kajima show the twisting of the fiber bundle creating texture on the outer surface and teaches this having an anchoring effect (Id., Fig. 1, para 0010-0011, 0013).  Kajima teaches the inner diameter D2 to outer diameter D1 that forms the convex portions having a ratio between 0.5 to 0.95, with the length of the short fibers being 2-50 mm (Id., para 0013-0014).  Kajima teaches the invention providing a cementitious material with fibrous as a reinforcing material to improve the dispensability of “cracks,” particularly when tensile surface stress from the environments acts on the surface (Id., para 0001).  Kajima teaches the use of multiple carbon fiber reinforced plastic reinforcing material (Id., abstract, para 0012-0013, 0019).  Examiner would also like to note the use of multiple reinforcement bar or reinforcement bolts are well known in the art, especially given the size of the concrete or cement structure being reinforced.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to form multiple of the reinforcement bars of Brandstrom, wherein the bars have a length of 2-50 mm, specifically 30 mm, an outer diameter of 0.3 to 10 mm, specifically 1.4 mm, and inner diameter where the helical windings form the convex bulging of between 0.5-0.95 of the outer diameter as taught by Kajima, motivated by the desire of forming conventionally known fiber reinforced plastic composite suitable for use in cementitious material such as concrete, to form outer surface texture that has an anchoring effect as taught by Kajima and the purpose of bulge as taught by Brandstrom, and to improve the dispersibility of crack when used as a reinforcing material in cementitious material exposed to tensile surface stress as well as to provide multiple reinforcing material to reinforce the concrete material in multiple locations and plane, based on the size of the material.
While the reference does not specifically teach the claimed range of an average diameter of 0.3 to 3 mm (claim 1), average length of 20 to 200 mm (claim 1), and pitch length of 10 to 22 mm (claim 4), the disclosed range of the prior art combination overlaps with the instant claimed range.  It should be noted that in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  The existence of overlapping or encompassing ranges shifts the burden to Applicant to show that his invention would not have been obvious. In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003).  Furthermore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to adjust, vary, and optimize these features, such as within the claimed range, motivated by the desire to successfully practice the invention of the prior art based on the totality of the teachings of the prior art.
The limitation “one or more strings of an elastic or inelastic tensioned material helically wound around the at least one fiber bundle of the fibers prior to a during stage of the matrix in which the at least one fiber bundle is embedded, wherein the one or more strings maintain the fibers in a substantially parallel state during the curing stage and deform at least a portion of an external surface of the at least one fiber bundle prior to or during the curing stage of the matrix to make the external surface into an uneven external surface” is interpreted as a product-by-process limitation.  Absent a showing to the contrary, it is Examiner's position that the article of the applied prior art is identical to or only slightly different than the claimed article.  Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985).  The prior art combination teaches a bar having two string helically wrapped around a roving (fiber bundle) with a resin impregnating the roving (embedded) resulting in bulging between the string (helical dents).  The burden has been shifted to Applicant to show unobvious difference between the claimed product and the prior art product.  In re Marosi, 218 USPQ 289 (Fed. Cir. 1983).  The applied prior art either anticipated or strongly suggested the claimed subject matter.  It is noted that if Applicant intends to rely on Examples in the specification or in a submitted declaration to show unobviousness, Applicant should clearly state how the Examples of the present invention are commensurate in scope with the claims and how the Comparative Examples are commensurate in scope with the applied prior art.
Additionally, the limitations “configured to be mixed together in random orientation with green concrete” is a deemed to be a statement with regard to the intended use and is not further limiting in so far as the structure of the product is concerned.  In article claims, a claimed intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  MPEP § 2111.02.  The article of prior art can be used mixed in random orientation with green concrete because reinforcing material can be mixed with a material, such as green concrete, and the orientation can be random.  
Regarding claims 11-13, the prior art combination teaches the resin content being of the order of 20 to 30% by weight (Brandstrom, para 0047), therefore the fibers content is on the order of 70 to 80% by weight.  While the reference does not specifically teach the claimed range of 70 to 77% weight (claim 11), about 75% wt (claim 12), or 75 to 85 percent weight (claim 13) of the total weight of the bar, the disclosed range of the prior art combination overlaps with the instant claimed range.  It should be noted that in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  The existence of overlapping or encompassing ranges shifts the burden to Applicant to show that his invention would not have been obvious. In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003).  Furthermore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to adjust, vary, and optimize the amount of fibers, such as within the claimed range, motivated by the desire to successfully practice the invention of the prior art based on the totality of the teachings of the prior art.
Regarding claim 14, the prior art combination teaches the wrapping fibers in each direction can be space on the order of 1 to 3 to the inch, equating to a pitch length of about 8 to 25mm (Brandstrom, para 0054).  While the reference does not specifically teach the pitch being 17 mm, the disclosed range of the prior art combination overlaps with the instant claimed range.  It should be noted that in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  The existence of overlapping or encompassing ranges shifts the burden to Applicant to show that his invention would not have been obvious. In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003).  Furthermore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to adjust, vary, and optimize the amount of fibers, such as within the claimed range, motivated by the desire to successfully practice the invention of the prior art based on the totality of the teachings of the prior art.
Regarding claim 15, the prior art combination teaches a concrete set around the reinforcement (Brandstrom, para 0058), reading on a concrete structure containing the set of reinforcement, and concrete necessarily has a grade and aggregate size.  The prior art also teaches the bulging section on the outside surface engaging with the material within the bar is embedded, specifically concrete (Id., para 0057), which reads on the indent matching, so as to engage, with the concrete, such as the grade and aggregate size).  Additionally, the pitch length overlaps with the claimed range and therefore would be expected to meet this criteria.  “Matched” has not been defined within the instant disclosure and therefore is interpreted as being compatible and capable of engaging with the concrete, as taught by the prior art.
Regarding claim 16, the prior art combination teaches the bar having an uneven external surface as a result of a first and second helical wrapping helically wound in opposite directions around the inner roving, which form longitudinally arranged helical indents in a longitudinal direction on the surface of the inner roving, and bugle outwardly (Brandstrom, abstract, Fig. 1).  The limitation “wherein the helical indents are configured to form a bonding effect with the concrete structures” is deemed to be a statement with regard to the intended use and is not further limiting in so far as the structure of the product is concerned.  In article claims, a claimed intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  MPEP § 2111.02.  The bar of the prior art combination has a helical indents with a bulging effect that would be capable of forming a bonding effect with concrete structure.  
Regarding claim 17, the prior art combination shows the helical indent, or twist, extending circumferentially continuously along the entire length of the bar (Kajima, Fig. 1).
Regarding claim 19, the instant disclosure teaches that the one or more strings being under higher tension than the at least one fiber bundle results in the helical indents (see instant para 0064 and 0067).  As the prior art combination has bulges between the helically wrapped strings, this properties appears to flow naturally from the teachings of the prior art, absent evidence to the contrary.

Response to Arguments
Applicant's arguments filed June 3, 2021 have been fully considered but they are not persuasive.  Examiner comments below build upon the response contained in the office action mailed February 4, 2021.
Applicant argues, with regards to the application of Brandstrom and Kajima, that the combination fails to teach or suggest a set of reinforcement bars that includes a plurality of reinforcement bars that are configured to be mixed together in random orientation with green concrete.  Examiner respectfully disagrees.  As discussed above, the prior art teaches the use of a plurality of reinforcing material, therefore reading on a set. The use of multiple reinforcement bars, based upon the size and type of material being reinforced would have been obvious to one of ordinary skill in the art at the time the invention was made.  The limitation “configured to be mixed together in random orientation with green concrete” is deemed to be a statement with regard to the intended use and is not further limiting in so far as the structure of the product is concerned.  In article claims, a claimed intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  MPEP § 2111.02.  As the reinforcing material is discrete, they are capable of being mixed with green concrete and having a random orientation.  The bars are not required to be within concrete in a random orientation until claim 20.  At this point, the structure is required.  The use highlighted by Application for insertion into a drilled holes is one manner of application that the reinforcing material can be used but does not mean the reinforcing material cannot be used in other manners of applications.  Applicant has provided no evidence to the contrary.  Applicant further argues this orientation, however, a concrete structure only having reinforcement by the set of reinforcement bars claimed is not positively recited in the claim.  Only the capable of ability to achieve the claimed use in required. 
Applicant argues that the functional limitation should not be considered “intended use” as the alleged “reinforcement bars” of the prior art cannot be mixed together in random orientations with green concrete.  Examiner respectfully disagrees.  The reinforcement of the prior art is capable of mixed with green concrete and is capable of having a random orientation.  While not explicitly taught to be used in such manner, the reinforcement bars of the prior art combination are capable of functioning as claimed.  Applicant has not shown how the invention of the prior art combination cannot achieve the claimed functionality apart from not being taught as such.  The reinforcement bars are distinct piece that can be push and/or mixed concrete to achieve a random orientation.  The random orientation can be achieved by deliberate placement as such in addition to being mix.  Applicant has provided no reasoning or evidence to the contrary.
Applicant argues that the prior art combination does not teach a set of reinforcement bars that includes an arrangement where the reinforcement bars each have a length in the range of 20 mm and to 200 mm and a diameter in the range of 0.3 mm to 3 mm.  Examiner respectfully disagrees.  Applicant appears to be arguing that Brandstrom does not teach this limitation, however, Kajima is relied upon for teaching these dimensions.  Applicant appears to argue that Brandstrom is required to be long, however, Brandstrom explicitly teaches “[t]he term “rebar” as used herein is intended to include bars and rods which are hollow, that is tubing. The outside surface is preferably but not necessarily of circular cross section. The rods can be of any length including elements which are relatively short so that they are sometimes referred to as ‘bolts’” (see Brandstrom, para 0002).  Therefore, shorter embodiments are envisioned by Brandstrom.  The reinforcing material of Brandstrom and Kajima comprising fiber bundles embedded in a resin, or plastic, material having helical wrapped surface are used in concrete reinforcement and therefore analogous art.  Both have surfaces that engage with concrete and provide reinforcement.  Applicant argues that bolts such as steel bolts, FRP bolts, rock bolts, and tunnel roof bolts would likely be several meters long for their intended use rather than 2-50 mm.  However, these are exemplary use discussed in the background and Brandstrom does not limit his invention to these applications.  Brandstrom explicitly teaches rods can be of any length, encompassing the shorter ranges.  Additionally, anchor bolts ranging from 6” to 12” are commercially available as evidenced by Everything About Concrete.  6” equates to 152 mm, overlapping the claimed range of 20 to 200mm and supporting the use of reinforcement bar shorter than 12.5 feet.  The modification to have a shorter length does not destroy the invention of Brandstrom as Applicant appears to be arguing.  It is still suitable for its intended purpose, reinforcement.
Applicant argues there is not motivation to modify Brandstrom in view of Kajima as being directed towards different technologies.  Examiner respectfully disagrees.  Both are directed towards reinforcement.  Applicant argues that the fiber bundles of Kajima are tow fiber bundles twisted together where are Brandstrom teaches wrapping fibers onto longitudinal fibers to cause bulging of the longitudinal fiber and therefore impart different strength characteristics.  Both references are directed towards reinforcement of concrete having a helical surface that engages with the material to reinforced, including concrete.  Modifying the length and diameter of the bar of Brandstrom based upon the teachings of Kajima would have been obvious to one of ordinary skill in the art before the effective filing date.  Applicant argues that arrangement provided by the present claims, the rebar of Brandstrom, and the device of Kajima each have large difference in their use.  Examiner respectfully disagrees.  All are directed towards fiber bundles impregnated with a resin matrix used in reinforcement, such as cement and concrete.  The specific configuration that Applicant is arguing is not claimed until dependent claim 20.  
Applicant argues that the arrangement provided by the present claims, the rebar of Brandstrom, and the device of Kajima each have large difference in their bonding mechanisms and effects.  It is unclear if Applicant is arguing that the invention of the prior art combination would not achieve a certain bonding effect or is argue motivation to combine.  As the prior art combination renders obvious the claimed invention, the combination would be capable of achieving the same effect.  If arguing a bonding effect, it is unclear what structure is missing.  The motivation to combine is discussed above.  Examiner notes that the random orientation within the concrete is not a claimed structural feature until claim 20.  The bars only need to be capable of achieving a random orientation as recite.
Applicant argues that the arrangement provided by the present claims, the rebar of Brandstrom, and the device of Kajima each have large difference in their processes during pullout.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Additionally, Applicant’s arguments are not commensurate in scope with the current claim limitations as there is no limitation regarding pullout behave.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER ANN GILLETT whose telephone number is (571)270-0556.  The examiner can normally be reached on 7 AM- 5:30 PM EST M-H.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JENNIFER A GILLETT/Examiner, Art Unit 1789